                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                    (at Frankfort)

  COMMONWEALTH OF KENTUCKY,                        )
  ex rel. ANDY BESHEAR, Attorney                   )
  General of Kentucky, and                         )
                                                   )
  JEFFERSON COUNTY TEACHERS                        )       Civil Action No. 3: 19-033-DCR
  ASSOCIATION,                                     )
                                                   )
          Plaintiffs,                              )
                                                   )
  V.                                               )
                                                   )
  DAVID DICKERSON, in his                          )       MEMORANDUM OPINION
  official capacity as Secretary                   )           AND ORDER
  of the Kentucky Labor Cabinet,                   )
                                                   )
          Defendant.                               )

                                     ***    ***   ***    ***

       Kentucky Attorney General Andy Beshear and the Jefferson County Teachers

Association jointly filed this action in the Franklin Circuit Court in April 2019. They allege

that Defendant David Dickerson, Secretary of the Kentucky Labor Cabinet, acted unlawfully

by seeking information about Kentucky public school teachers who called in sick to attend

protests at the state capitol in February and March 2019. Dickerson removed the action to this

Court on May 2, 2019, alleging federal-question jurisdiction under 28 U.S.C. § 1331. [Record

No. 1] The plaintiffs have moved to remand the matter to state court, asserting that their claims

are limited to matters of state law. As a result, they claim that this Court does not have subject-

matter jurisdiction over the case. For the reasons outlined below, the Court agrees that only

state-law claims are presented. Therefore, the matter must be remanded to the Franklin Circuit

Court for further proceedings.
                                               -1-
                                              I.

       The Court previously related the background of this matter in detail, so only facts which

are necessary for resolution of the pending motion will be repeated. [See Record No. 11.] The

Kentucky General Assembly introduced bills affecting public schools during its 2018 and 2019

Regular Sessions. [Record No. 1-2, p. 4] Teachers from several counties called in sick and

skipped work on “important legislative days” so that they could attend protests at the state

capitol. These protests became known as “sick outs.” Id. at p. 8. Governor Matt Bevin noted

that many school districts across Kentucky were forced to close due to teacher absences. Id.

       In February and March 2019, teachers again called in sick to protest proposed

legislation affecting public schools. This caused several school districts to cancel classes,

including Jefferson County, which closed for six days. On March 14, 2019, Wayne Lewis, the

Commissioner of the Kentucky Department of Education, e-mailed the superintendents of ten

school districts requesting teacher attendance records during the sick outs. By March 25, 2019,

all of the school districts had responded to Lewis’ requests. Lewis sent the superintendents a

letter on March 27, 2019, advising them of the following:

       If district closures because of work stoppages continue and districts are
       unwilling or unable to address this problem, I will explore further action to do
       so, including recommending that the Labor Cabinet issue citations for teachers
       engaged in illegal work stoppages . . . .

       Between April 10 and April 15, 2019, the Kentucky Labor Cabinet’s Office of Inspector

General issued administrative subpoenas duces tecum to the superintendents of the same ten

school districts, commanding production of documents related to the sick outs. 1      Attorney


1
  The Labor Cabinet served similar subpoenas duces tecum on the Kentucky Department of
Education (“KDE”) on May 2, 2019. As of May 7, 2019, the parties agreed that the KDE had
substantially complied with the subpoenas.
                                             -2-
General Beshear advised Defendant Dickerson and Governor Bevin that the subpoenas were

illegal because, in his opinion, they exceeded the Secretary’s authority and violated the

teachers’ rights to free speech and assembly.        Beshear asked Dickerson to rescind the

subpoenas, but Dickerson refused to do comply with the demand.

       The plaintiffs filed this action in state court on April 29, 2019, alleging that the

Secretary’s conduct interfered with the protesting teachers’ rights to free speech and peaceable

assembly in violation of Sections 1 and 2 of the Kentucky Constitution. The plaintiffs also

claim that the Secretary exceeded his authority under Section 2 of the Kentucky Constitution

and Kentucky Revised Statutes § 336.310(1) because the protesting teachers did not engage in

a strike or work stoppage. The plaintiffs further claimed that the defendant violated Kentucky

Revised Statutes § 336.310(2) by using intimidation, threats, and coercion to discourage

teachers from protesting. Finally, the plaintiffs allege that Kentucky Revised Statutes §

336.310(1) violates Sections 1, 8, and 51 of the Kentucky Constitution because it is vague,

overbroad, and relates to more than one subject, which is not expressed in the statute’s title.

       The defendant’s notice of removal asserts that this Court has jurisdiction under 28

U.S.C. §§ 1331 and 1367 because the Complaint contains claims arising under the

Constitution, laws, or treaties of the United States, as well as state-law claims that are part of

the same case or controversy. [Record No. 1] Conversely, the plaintiffs contend that they

have been careful to assert only state-law claims and, therefore, this matter should be remanded

for lack of jurisdiction.




                                              -3-
                                               II.

       “Federal courts are courts of limited jurisdiction.” Estate of Cornell v. Bayview Loan

Serving, LLC, 908 F.3d 1008, 1011 (6th Cir. 2018) (quoting Kokkonen v. Guardian Life Ins.

Co. of Am., 511 U.S. 375, 377 (1994)). The district courts of the United States “have original

jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the United

States.” 28 U.S.C. § 1331. A defendant may remove a case only if the case could have been

brought in federal court in the first instance. 28 U.S.C. § 1441(a). The party seeking removal

has the burden of showing that the district court has original jurisdiction. Long v. Bando Mfg.

of Am., Inc., 201 F.3d 754, 757 (6th Cir. 2000). Removal statutes are narrowly construed, and

any doubt is resolved in favor of remand. First Nat. Bank of Pulaski v. Curry, 301 F.3d 456,

462 (6th Cir. 2002).

       Federal courts apply the “well-pleaded complaint” rule to determine whether a plaintiff

presents a claim “arising under” federal law. Loftis v. United Parcel Serv., Inc., 342 F.3d 509,

514 (6th Cir. 2003). The rule provides that a case arises under federal law only when a federal

question is presented on the face of a plaintiff’s properly-pleaded complaint. Id. Here,

Defendant Dickerson contends that an attachment to the Complaint establishes that a federal

question is presented. More specifically, he cites portions of an April 16, 2019 letter from

Plaintiff Beshear to Dickerson which states:

       I am writing to advise you that the recent subpoenas issued by the Labor Cabinet
       to various school districts are unlawful, and that any attempt to punish teachers
       that engaged in a ‘sick-out’ would violate their First Amendment rights.

       Because the ‘sick-outs’ were not related to the conditions of the teachers’
       employment, but instead driven by their objections to legislation that would
       harm the overall financial and structural support of the public school system, the
       ‘sick-outs’ constitute free speech protected by the First Amendment.


                                               -4-
       Teachers do not surrender their constitutional rights when they become public
       employees . . . . They retain the rights secured by the First Amendment to the
       United States Constitution, and Sections 1 and 8 of the Kentucky Constitution,
       including their rights to speak freely, to peaceably assemble, and to petition the
       government for redress of grievances.

[Record No. 16 (citing Record No. 1-2)]

       Rule 10(c) of the Federal Rules of Civil Procedure provides, in part, that “[a] copy of a

written instrument that is an exhibit to a pleading is a part of the pleading for all purposes.”

According to the defendant, the plaintiffs allege violations of the First Amendment to the

United States Constitution by attaching this letter to the Complaint. Although the Sixth Circuit

has not defined the parameters of a “written instrument” for purposes of Rule 10(c), it is

unclear that a letter like the one at issue could satisfy this part of the Rule. Black’s Law

Dictionary defines “instrument” as “[a] written legal document that defines rights, duties,

entitlements, or liabilities, such as a contract, will, promissory note, or share certificate.”

BLACK’S LAW DICTIONARY (9th ed. 2009). In keeping with this definition, several courts have

limited “written instrument” to “documents evidencing legal rights or duties such as deeds,

wills, bonds, leases, insurance policies, or security agreements.” See Corr. Officers Benevolent

Ass’n of Rockland Cnty. v. Kralik, 226 F.R.D. 175, 176 (S.D.N.Y. 2005) (concluding that

letters were not written instruments for purposes of Rule 10(c)). But see Ky. State Dist. Council

of Carpenters, AFL-CIO v. Wehr Constr., Inc., 1 F.3d 1241 (6th Cir. 1993) (table opinion)

(grievance letters concerning breach of collective bargaining agreement considered part of

complaint under Rule 10(c) where provisions of the letters were quoted in and added nothing

new to the complaint).

       Regardless of whether the letter constitutes a written instrument, the undersigned

concludes that the plaintiffs have not asserted claims under the United States Constitution by
                                              -5-
attaching the letter to the Complaint. To be sure, exhibits can provide background information

to supplement claims contained in the Complaint. See Jones v. Houston, No. 4: 06CV3314,

2007 WL 3275125, at *5 (D. Neb. Nov. 2, 2007). However, exhibits alone do not create claims

not stated in the Complaint, especially when it is readily apparent that a plaintiff has carefully

avoided pleading them. See Jones v. City of Cincinnati, 521 F.3d 555, 561 (6th Cir. 2008)

(Rule 10(c) “does not require a plaintiff to adopt every word within the exhibits as true for

purposes of pleading simply because the documents were attached to the complaint to support

an alleged fact.”) It bears repeating that a plaintiff is the master of his complaint and the fact

that a claim could have been asserted under federal law does not diminish the plaintiff’s right

limit his pleading to assert only state claims. Loftis, 342 F.3d at 514.

       The defendant also cites various parts of the Complaint in which the plaintiffs assert

that the defendant violated their constitutional rights of free speech and assembly. But as

articulated elsewhere in the Complaint, these rights are also recognized under the Kentucky

Constitution. J.C.J.D. v. R.J.C.R., 803 S.W.2d 953, 954 (Ky. 1991) (citing Ky. Const. § 8));

Boyd v. Deena Artware, Inc., 239 S.W.2d 86, 88 (Ky. 1951) (citing Ky. Const. § 1)). While

reference to federal constitutional law may be helpful in resolving the plaintiffs’ claims under

the state constitution, the plaintiffs’ right to relief does not necessarily depend on the resolution

of a substantial question of federal law. See Franchise Tax Bd. v. Constr. Laborers Vacation

Trust, 463 U.S. 1, 27-28 (1983); see also Walker v. City of Colledgedale, Tn., 2004 WL

3327266, at *7 (E.D. Tenn. Nov. 8, 2004) (citing Christianson v. Colt Indus., 486 U.S. 800,

808 (1988)) (“When a state-created cause of action is supported by alternative, independent

theories—one of which is a state law theory and the other a federal law theory—federal



                                                -6-
question jurisdiction does not attach because federal law is not an essential or necessary

element of the cause of action.”).

                                              III.

       In summary, the Court is persuaded that the plaintiffs have asserted only state law

claims to avoid removal of the action to federal court based on parallel claims under federal

law. However, because the plaintiffs provided an exhibit in which Plaintiff Beshear advised

Defendant Dickerson that his actions violated teachers’ rights under the First Amendment to

the United States Constitution, the Court will not hold that removal was objectively

unreasonable. See Warthman v. Genoa Twp. Bd. of Trustees, 549 F.3d 1055, 1060-61 (6th Cir.

2008). Therefore, the plaintiffs’ request for attorneys’ fees, costs, and expenses associated

with removal will be denied.

       Based on the foregoing, it is hereby

       ORDERED that the plaintiffs’ motion to remand [Record No. 7] is GRANTED. This

matter is REMANDED to the Franklin Circuit Court for further proceedings.

       Dated: June 27, 2019.




                                              -7-
